The decision of the court is that the respondent he suspended for one year and that he be required to repay $500 to his client within thirty days. If the amount be not repaid within that time the respondent will be disbarred. The court finds as a fact that the $500 was not a part of the respondent’s fee. Young, Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., dissents, with the following memorandum: That bail was furnished before complainant was released from jail; that complainant took no steps to assert his claims while in prison for nine months and for nearly a year thereafter; that complainant’s mentality had been questioned, and other circumstances in the case east such a doubt upon the charge that the insistence of respondent that the entire amount was a fee should be accepted despite the fact, that the fee may have been excessive.